Citation Nr: 0903536	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-18 447	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disability, and if so, whether service connection is 
warranted. 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disability, and if so, whether service connection is 
warranted. 

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disability, and if so, whether service connection is 
warranted. 

4.  Entitlement to service connection for a left hip 
disability. 

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1963 to January 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in May 2006 and October 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to service connection for left hip, low back, 
right knee, and left knee disabilities, hearing loss, and 
tinnitus.  

Review of the record reveals that service connection for knee 
and back disabilities was denied in November 1984.  The 
veteran was notified of this decision in November 1984 and he 
did not file an appeal.  This decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  A February 1991 rating decision denied 
entitlement to service connection for knee disabilities.  The 
veteran was notified of this decision and he did not perfect 
an appeal because he did not file a substantive appeal.  This 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  The 
Board is required to first consider whether new and material 
evidence has been presented before the merits of a claim can 
be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As 
such, the Board has recharacterized the issues as whether new 
and material evidence has been received to reopen the claims 
for service connection for the right and left knee and back 
disabilities.      

The Board notes that in the September 2005 informal claim, 
the veteran raised the issue of entitlement to service 
connection for a right ankle disability.  The RO did not 
adjudicate this claim.  This issue is referred to the RO for 
appropriate action.  

In December 2007, the veteran presented testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  Additional evidence was submitted at the 
hearing with a waiver of the RO's initial review of this 
evidence

The Board also notes that in October 2007, after the appeal 
was certified to the Board, the veteran provided additional 
evidence to the RO without waiver of the RO's initial review 
of this evidence.  The evidence submitted by the veteran 
consists of a lay statement and pertains to the veteran's 
claim for service connection for hearing loss and tinnitus.  
The issues of entitlement to service connection for tinnitus 
and hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Evidence received since the November 1984 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a lumbar spine disability.     

2.  The current lumbar spine disability first manifested many 
years after service and is not related to service or to 
disease or injury in service, or to a service-connected 
disability, and is not aggravated by a service-connected 
disability.     

3.  Evidence received since the February 1991 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a right knee disability.     

4.  Evidence received since the February 1991 rating decision 
is not new, and it does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim for service 
connection for a left knee disability when this evidence is 
considered by itself or in connection with the evidence 
previously assembled.       

5.  The veteran's current right knee disability first 
manifested many years after service and is not related to 
service or to disease or injury in service, or to a service-
connected disability, and is not aggravated by a service-
connected disability.       

6.  There is no evidence of a current diagnosis of a left hip 
disability or evidence of a left hip disability in service.   


CONCLUSIONS OF LAW

1.  Evidence added to the record since the November 1984 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a lumbar spine 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2008). 

2.  A lumbar spine disability to include lumbar degenerative 
disc disease and mechanical low back pain was not incurred in 
or aggravated by active service and may not be so presumed, 
and it is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

3.  Evidence added to the record since the February 1991 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a right knee disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2008). 

4.  Evidence added to the record since the February 1991 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for a left knee disability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2008). 

5.  A right knee disability to include osteoarthritis was not 
incurred in or aggravated by active service and may not be so 
presumed, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).

6.  A left hip disability was not incurred in or aggravated 
by active service and is not due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the veteran in 
September 2005 and December 2005, before the initial original 
adjudication of the claims.  The letters notified the veteran 
of what information and evidence must be submitted to 
substantiate the claims for service connection and to reopen 
a previously denied claim (new and material evidence), as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  In May 
2007, the veteran was notified of the revised provisions of 
38 C.F.R. § 3.310 and the claims were readjudicated.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in December 2006 and the 
claim was readjudicated in May 2007.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled. 

Regarding the claims to reopen, the December 2005 letter 
notified the veteran that the claims had been previously 
denied because the condition claimed was not shown by the 
evidence of record.   The notice letter informed the veteran 
that in order for evidence to qualify as new, the evidence 
must be submitted to VA for the first time, and in order for 
evidence to be material, the evidence must pertain to the 
reason the claim was denied.  The Board finds that the 
veteran has received proper VCAA notice for the claims to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from November 1999 to November 2006 
were obtained and associated with the claims folder.  There 
is no identified relevant evidence that has not been 
accounted for.  The veteran was afforded a VA examination in 
May 2006 to determine the nature and etiology of the lumbar 
spine and right knee disabilities.    

Regarding the claim for service connection for a left hip 
disability, a VA examination to obtain a medical opinion was 
not conducted in this case.  However, such additional action 
is not warranted.  As discussed below, the probative evidence 
establishes that a left hip disability did not manifest in 
service, there is no evidence of a current left hip 
disability, or any indication that a service-connected 
disability causes or aggravates a left hip disability.  
38 C.F.R. § 3.159(c)(4) (2008).  See Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds that there is 
sufficient competent medical evidence on file for the Board 
to make a decision on the claim and additional action is not 
warranted.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).  The RO obtained the veteran's VA treatment 
records and associated such records with the claims file.  
There is no identified relevant evidence that has not been 
accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



II.  New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

Whether new and material evidence has been received to reopen 
the claim for service connection for a lumbar spine 
disability

In a November 1984 rating decision, the RO denied the claim 
for entitlement to service connection for a back disability 
on the basis that there was no evidence of a back disability 
in service or within one year of discharge from service, and 
there was no evidence of a relationship between any back 
disability and the service-connected left ankle disability.  
The veteran was notified of this decision in November 1984.  
The veteran did not appeal this decision.  Thus, the rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In September 2005, the veteran filed an application to reopen 
the claim for service connection for a lumbar spine 
disability.  The evidence submitted since the November 1984 
rating decision includes a medical opinion from the F.O.A. 
dated in August 2006.  In this medical record, Dr. R.H. noted 
that "because of the ankle, he [the veteran] has been 
limping for some time now, which seems to be the cause and 
exacerbating component of the left back."   The May 2006 VA 
examination report shows impressions of early L4-5 and L5/S1 
lumbar degenerative disc disease and mechanical low back 
pain.  

This medical evidence is new because this evidence has not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant.  This evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, which is whether the veteran has a 
current lumbar spine disability which is due to or aggravated 
by the service-connected left ankle disability.  This 
evidence is material because it establishes a possible 
relationship between the current disability and a service-
connected disability.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Thus, this evidence is new and material, and the 
claim is reopened.

Whether new and material evidence has been received to reopen 
the claim for service connection for a right knee disability

In a November 1984 rating decision, the RO denied the claim 
for entitlement to service connection for a right knee 
disability on the basis that there was no evidence of a right 
knee disability in service or within one year of discharge 
from service, and there was no evidence of a relationship 
between a right knee disability and the service-connected 
left ankle disability.  The veteran was notified of this 
decision in November 1984.  The veteran did not appeal this 
decision.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a February 1991 rating decision, the RO denied the claim 
for entitlement to service connection for a right knee 
disability on the basis that there was no evidence that the 
right knee disability was due to the service-connected left 
ankle disability.  The veteran was notified of this decision 
and he filed a notice of disagreement.  A statement of the 
case was issued in March 1991 and a supplemental statement of 
the case was issued in March 1991.  There is no indication in 
the record that the veteran filed a substantive appeal.  
Thus, the appeal was not perfected and the rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In September 2005, the veteran filed an application to reopen 
the claim for service connection for a right knee disability.  
The evidence submitted since the February 1991 rating 
decision includes a VA treatment record dated in December 
2005.  The December 2005 VA treatment record indicates that 
the VA orthopedic surgeon opined that it was possible that 
the [veteran's] knee problem was secondary to the left ankle.  
The VA orthopedic surgeon further stated that an opinion with 
review of the previous treatment records was needed.  

This medical evidence is new because this evidence has not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant.  This evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, which is whether the veteran has a 
current right knee disability which is due to or aggravated 
by the service-connected left ankle disability.  This 
evidence is material because it establishes a possible 
relationship between the current disability and a service-
connected disability.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus, supra.  Thus, this evidence is new and 
material, and the claim is reopened.

Whether new and material evidence has been received to reopen 
the claim for service connection for a left knee disability

In a November 1984 rating decision, the RO denied the claim 
for entitlement to service connection for a left knee 
disability on the basis that there was no evidence that a 
left knee disability was shown in service and there was no 
evidence of a relationship between the left knee disability 
and the service-connected left ankle disability.  The veteran 
was notified of this decision in November 1984.  The veteran 
did not appeal this decision.  Thus, the rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a February 1991 rating decision, the RO denied the claim 
for entitlement to service connection for a left knee 
disability on the basis that there was no evidence that the 
left knee disability was due to the service-connected left 
ankle disability.  The veteran was presumably notified of 
this decision and he apparently filed a notice of 
disagreement.  Statement of the case was issued in March 1991 
and a supplemental statement of the case was issued in March 
1991.  There is no indication in the record that the veteran 
filed a substantive appeal.  Thus, the appeal was not 
perfected and the rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In September 2005, the veteran filed an application to reopen 
the claim for service connection for a left knee disability.  
The evidence submitted since the February 1991 rating 
decision includes VA examination reports dated in November 
1999 and October 2005; VA treatment records dated from 
November 1999 to November 2006; three lay statements; private 
medical records from a pain clinic dated from September 2006 
to September 2007, and from F.O.A. dated in August 2006; and 
the veteran's hearing testimony at a hearing before the Board 
in December 2007.  

The VA examination reports, the lay statements, and the 
private medical records, while new, are not material.  This 
evidence does not address the left knee disability and does 
not provide any evidence as to whether the left knee 
disability is related to the service-coned left ankle 
disability or service.  This evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a left knee disability.

The VA treatment records while new, are not material.  This 
medical evidence does not establish that the left knee 
disability is related to service, or is aggravated by or due 
to the service-connected left ankle disability.  These 
records note that the veteran had knee pain, but do not 
specify that the pain is in the left knee.  In any event, the 
evidence at the time of the February 1991 rating decision 
already established that the veteran had complaints of left 
knee pain.  Thus, any VA treatment record documenting pain in 
the left knee is not new, but is duplicative and cumulative.  
The VA treatment records do not raise a reasonable 
possibility of substantiating the claim because of the lack 
of evidence of a nexus between the left knee disability and 
service or a service-connected disability.  There is no 
evidence that the left knee disability is aggravated by a 
service-connected disability.  Therefore, this evidence is 
not new and material.    

The veteran's testimony at the hearing before the Board in 
December 2007 is not new and is not material.  The veteran 
opined that his left knee disability was caused by the 
service-connected left ankle disability.  In the initial 
claim for service connection, the veteran made this 
assertion, so this is not new evidence.  This evidence is not 
material because the veteran does not have the competence to 
relate the left knee disability to the left ankle disability.  
Although the veteran, as a layperson, is competent to testify 
as to his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the veteran has medical 
expertise.  Lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under § 5108.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).   

In conclusion, the Board finds that the evidence received 
since the February 1991 rating decision is not new and 
material, and the claim for service connection for a left 
knee disability is not reopened.  

III.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis, became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).



Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



Analysis

Initially, the Board notes that the provisions of 38 C.F.R. § 
3.310 have changed during the pendency of the veteran's 
appeal. Thus, the question arises as to which set of 
regulations applies.  In Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991), it was held that when the governing law 
or regulations change during an appeal, the most favorable 
version will be applied.  However, the Federal Circuit 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  This new regulation may be 
less favorable to the veteran than the prior version of 38 
C.F.R. § 3.310, which had not been interpreted as requiring 
that a specific baseline be found.  However, it, in effect, 
codified the holding in Allen which the VA had been following 
even prior to the revision.  In any event, as discussed 
below, the evidence does not demonstrate aggravation under 
either version of 38 C.F.R. § 3.310.

Entitlement to service connection for a lumbar spine 
disability

The veteran asserts that service connection is warranted for 
a lumbar spine disability.  He contends that the lumbar spine 
disability was caused by the altered gait due to the service-
connected left ankle disability.     

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current lumbar 
spine disability.  Review of the record shows that there is a 
current diagnosis of degenerative disc disease of the lumbar 
spine with mechanical low back pain.  See the May 2006 VA 
examination report.  

With respect to Hickson element (2), there is no evidence of 
lumbar spine complaints, symptoms or disability in the 
service treatment records.  The veteran asserts that the 
lumbar spine disability was caused by the altered gait due to 
the service-connected left ankle disability.  Service 
connection is in effect for tip fracture of the left medial 
malleolus and a 20 percent rating has been assigned since 
July 26, 2005 for marked limitation of motion; a 10 percent 
rating was in effect from February 1985.  

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current lumbar spine 
disability is related to service or to a disease or injury 
that occurred in service, or is aggravated by or caused by a 
service-connected disability.  The Board finds that the 
evidence is not in equipoise, but preponderates against the 
claim.  

As noted above, a lumbar spine disability was not noted in 
service.  There is no medical evidence of lumbar spine 
symptoms until 2003, over thirty years after service 
separation.  This lengthy period without evidence of 
pertinent diagnosis weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran separated 
from service in January 1965.  VA examinations in January 
1972, September 1984, and March 1989 do not document any 
complaints or diagnosis of a lumbar spine disability.  VA 
treatment records dated in 2003 show that the veteran had 
complaints of low back pain and lumbago.  In May 2006, the 
veteran underwent a VA examination in order to determine the 
etiology of the lumbar spine disability.  The diagnosis was 
lumbar degenerative disc disease with moderate left lower 
extremity S1 radiculopathy and moderate mechanical low back 
pain secondary to degenerative disc disease.  The examiner 
opined that the lumbar spine disability was due to the normal 
aging process and was not due to or aggravated by the 
service-connected left ankle disability.  The examiner stated 
that the existing diagnosis was not caused by injury in 
service.  

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The VA examiner also provided the basis for 
the medical opinion and pointed to the evidence which 
supported the opinion.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  In short, the probative medical 
evidence of record establishes that the veteran's current 
lumbar spine disability is not related to injury or disease 
in service, and is not aggravated or caused by the service-
connected left ankle disability.   

The veteran has theorized that his current lumbar spine 
disability is due to the altered gait caused by the service-
connected left ankle disability.  The veteran's own implied 
assertions that the lumbar spine disability is medically 
related to his service-connected left ankle disability are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  There is no evidence which establishes that 
the veteran has medical expertise.  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
While the Board is sympathetic to the veteran's assertions 
that his current lumbar spine disability is caused by the 
service-connected left ankle disability, he is not qualified 
to render a medical opinion regarding the origin of a 
disability, and his statements cannot serve as competent 
evidence of the etiology of this disability.  

The veteran points to an August 2006 private treatment record 
in which Dr. H. noted that the veteran's limping due to the 
left ankle "seemed" to be the cause of the left back.  The 
Board finds that this medical opinion has limited probative 
value because it is too speculative.  Dr. H. does not 
actually relate the lumbar spine disability to the veteran's 
service-connected left ankle disability, but only indicated 
that there "seemed" to be a relationship or the limping 
"seemed" to be the cause.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  There is no probative evidence that 
supports the veteran's theory.  There is probative evidence 
which establishes that the lumbar spine disability is due to 
the normal aging process and is not related to service or due 
to or aggravated by the service-connected left ankle 
disability.  

The Board finds that the preponderance of the evidence 
establishes that the current lumbar spine disability first 
manifested many years after service and is not related to any 
disease or injury in service, and is not due to or aggravated 
by the service-connected left ankle disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a lumbar 
spine disability is not warranted on a direct or secondary 
basis.  The claim is denied.  


Entitlement to service connection for a right knee disability

The veteran asserts that service connection is warranted for 
the right knee disability.  He contends that the right knee 
disability was caused by the altered gait due to the service-
connected left ankle disability.     

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a right knee 
disability.  Review of the record shows that there is a 
current diagnosis of early osteoarthritis of the right knee.  
See the May 2006 VA examination report.  

With respect to Hickson element (2), there is no evidence of 
right knee complaints, symptoms or disability in the service 
treatment records.  As noted above, the veteran asserts that 
the right knee disability was caused by the altered gait due 
to the service-connected left ankle disability.  Service 
connection is in effect for tip fracture of the left medial 
malleolus and a 20 percent rating has been assigned since 
July 26, 2005 for marked limitation of motion; a 10 percent 
rating was in effect from February 1985.

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current right knee 
disability is related to a disease or injury that occurred in 
service or is aggravated by or caused by a service-connected 
disability.  The Board finds that the evidence is not in 
equipoise, but preponderates against the claim.  

As noted above, a right knee disability was not noted in 
service.  There is no medical evidence of right knee symptoms 
until the early 1980's, approximately 15 years after service 
separation.  The veteran separated from service in January 
1965.  VA examination in January 1972 does not document any 
complaints or diagnosis of a right knee disability.  Review 
of the record shows that in 1983, the veteran reported having 
problems with his knees for several years.  X-ray examination 
was unremarkable except for mild patella tilt.  See the April 
1983 medical record from Dr. J.K.P.  A July 1984 report by 
Dr. H.C., an orthopedic surgeon, shows a diagnosis of 
chondromalacia patella, right worse than left, with 
subsequent synovitis.  It was noted that the veteran had an 
arthroscopy of the right knee in 1982.  An October 1984 VA 
examination report indicates that the veteran reported that 
his knees would grind and hurt.  The knees were not examined.  
A March 1989 VA examination report indicates that x-ray 
examination of the right knee was unremarkable.  Degenerative 
changes and osteoarthritis of the right knee was not detected 
until 2005.  An October 2005 VA treatment record shows a 
diagnosis of mild degenerative changes of the knee.  See also 
the December 2005 Magnetic Resonance Imaging (MRI) and the 
May 2006 VA examination report.  

In May 2006, the veteran underwent a VA examination in order 
to determine the etiology of the right knee disability.  The 
examiner opined that the osteoarthritis of the right knee was 
due to the normal aging process and was not due to or 
aggravated by the service-connected left ankle disability.  
The examiner stated that the existing diagnosis was not 
caused by injury in service.  

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  The VA examiner also 
provided the basis for the medical opinion and pointed to the 
evidence which supported the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In short, the 
probative medical evidence of record establishes that the 
veteran's current right knee disability is not related to 
injury or disease in service, and is not aggravated or caused 
by the service-connected left ankle disability.   

The veteran has theorized that his current right knee 
disability is due to the altered gait caused by the service-
connected left ankle disability.  The veteran's own implied 
assertions that the right knee disability is medically 
related to his service-connected left ankle disability are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  

The veteran points to a December 2005 VA treatment record in 
which the VA physician indicates that it is possible that the 
right ankle and right knee problem are secondary to the left 
ankle. However, the VA physician further indicates that a 
medical opinion was needed with access to previous treatment 
records.  The Board finds that this medical opinion has 
limited probative value because it is too speculative.  The 
VA physician only indicates that the connection between the 
right knee disability and the service-connected left ankle 
disability was possible.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Further, as noted above, the veteran did 
undergo a VA examination in May 2006 to determine the 
etiology of the right knee disability and the examiner had 
access to the veteran's previous treatment records.  As 
discussed above, the VA examiner determined that there was no 
relationship.  There is no probative evidence that supports 
the veteran's theory and there is probative evidence which 
establishes that the right knee disability is due to the 
normal aging process and is not related to service or due to 
or aggravated by the service-connected left ankle disability.  

The Board finds that the preponderance of the evidence 
establishes that the current right knee disability first 
manifested many years after service and is not related to any 
disease or injury in service, and is not due to or aggravated 
by the service-connected left ankle disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a right 
knee disability is not warranted on a direct or secondary 
basis.  The claim is denied.  

Entitlement to service connection for a left hip disability

The veteran asserts that service connection is warranted for 
a left hip disability.  He contends that his left hip 
disability was caused by the altered gait due to the service-
connected left ankle disability.     

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current left hip 
disability.  Review of the record shows that there is no 
competent evidence of a current diagnosis of a left hip 
disability related to disease or injury in service or 
aggravated by or caused by a service-connected disability.  
VA examination reports dated in January 1972, September 1984, 
and March 1989 do not show any complaints, findings or 
diagnosis pertinent to the left hip.  The May 2006 VA 
examination report indicates that x-ray examination of the 
pelvis was normal.  A left hip disability was not diagnosed. 

The Board notes that the May 2006 VA examination report 
reflects a diagnosis of lumbar degenerative disc disease with 
moderate left lower extremity S1 radiculopathy.  The veteran 
reported having radiating left lower extremity pain.  As 
discussed above, the preponderance of the evidence is against 
a finding of service connection for a lumbar spine disability 
on a direct or secondary basis.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

The veteran's own implied assertions that he has a left hip 
disability are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

Since there is no evidence of current left hip disability, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 


ORDER

New and material evidence has been received and the claim for 
service connection for a lumbar spine disability is reopened, 
and the appeal is granted to that extent.  

New and material evidence has been received and the claim for 
service connection for a right knee disability is reopened, 
and the appeal is granted to that extent.  

New and material evidence has not been received and the claim 
for service connection for a left knee disability is not 
reopened, and the appeal is denied.  

Entitlement to service connection for a lumbar spine 
disability to include degenerative disc disease and 
mechanical low back pain is not warranted on a direct or 
secondary basis, and the appeal is denied. 

Entitlement to service connection for a right knee disability 
is not warranted on a direct or secondary basis, and the 
appeal is denied. 

Entitlement to service connection for a left hip disability 
is not warranted, and the appeal is denied. 


REMAND

The veteran contends that he incurred hearing loss and 
tinnitus while serving in active duty.  At the hearing before 
the Board in December 2007, the veteran stated that he served 
aboard the USS Albany on a sea detachment and he manned guns 
on the ship.  The veteran indicated that he was assigned to a 
Starboard mount which was a five inch gun.  He stated that he 
was standing next to the gun when it fired.  The veteran 
stated that he had ringing in the ears in service and this 
has persisted.  He also stated that he noticed his hearing 
problems a couple of years after service.  Service records 
show that the veteran's military occupation specialty was 
rifleman and proof technician helpers for firearms.  Service 
records show that the veteran's last duty assignment and 
major command was security guard, Marine Detachment, USS 
Albany.     

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for hearing loss and tinnitus.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the present case, there is competent evidence of symptoms 
of hearing loss and tinnitus.  The veteran is competent to 
describe being exposed to loud noise, such as noise due to 
gun fire on a ship, and he is competent to report symptoms of 
decreased hearing and ringing in the ear.  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The veteran 
is competent to report a continuity of symptomatology of 
observable symptoms.  Duenas v. Principi, 18 Vet. App. 512 
(2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board finds that an examination is needed to obtain a 
competent opinion as to whether the veteran currently has 
tinnitus and hearing loss that was incurred in service.  38 
U.S.C.A. § 5103A(d).  

At the hearing before the Board in December 2007, the veteran 
stated that he was treated for tinnitus and hearing loss at 
the VA.  Associated with the file are the veteran's VA 
treatment records from Tampa dated from November 1999 to 
November 2006.  The RO should obtain the veteran's VA 
treatment records from the Tampa VA medical facility dated 
from November 2006 to present.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).

1.  Conduct a search for and associate 
with the claims file the veteran's VA 
treatment records from Tampa medical 
facilities dated from November 2006 to 
present showing treatment of tinnitus and 
hearing loss.    

2.  Schedule the veteran for an 
examination to determine the etiology and 
date of onset of the tinnitus and hearing 
loss, if any.  Audiometric examination 
should be performed.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should provide an opinion as 
to whether the veteran has a current 
disability or disabilities involving 
hearing loss and/or tinnitus and if so, 
whether any hearing loss disability or 
tinnitus is at least as likely as not (a 
50 percent or better probability) related 
to the veteran's period of active duty to 
include being caused by noise exposure 
while in service.  The examiner should 
provide a rationale for all conclusions 
reached.  

3.  Then, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


